         Case 5:19-cv-00718-PRW Document 81 Filed 11/05/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                        Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )

            DEFENDANT’S BRIEF IN SUPPORT OF BILL OF COSTS

       Defendant CSAA Fire and Casualty Insurance Company (“CSAA”) submits this

Brief in Support of its contemporaneously filed Bill of Costs, pursuant to Fed. R. Civ. P.

54(d)(1) and LCvR 54.1.

                  FACTUAL AND PROCEDURAL BACKGROUND

       This matter concerns a breach of contract and bad faith action filed by Plaintiffs

against CSAA on July 19, 2019. On October 23, 2020, this Court entered judgment in

favor of CSAA and against Plaintiffs on all claims. Thus, CSAA is clearly the prevailing

party in this lawsuit. Defendant has now filed a Bill of Costs pursuant to LCvR 54.1 and

submits this brief in support. Defendant incurred filing costs, deposition costs, and the

costs of copies used at trial. As demonstrated, these costs are reasonable, necessarily

incurred, and should be taxed against Plaintiff in their entirety.




                                              1
        Case 5:19-cv-00718-PRW Document 81 Filed 11/05/20 Page 2 of 4




                              ARGUMENT AND AUTHORITY

       There is a presumption in favor of awarding costs to the prevailing party under Fed.

R.Civ.P.54. Costs “should be allowed to the prevailing party.” 1 The “prevailing party” is

generally “one in whose favor judgment is rendered.” 2 Here, a jury returned a verdict in

favor of Defendant. Defendant is the prevailing party and should be awarded costs.

       The general costs statute at 28 U.S.C. §1920 sets forth the permitted categories of

costs. These costs include:

       (1) fees of the clerk and marshal;
       (2) fees for printed or electronically recorded transcripts necessarily obtained for
           use in the case;
       (3) fees and disbursements for printing and witnesses;
       (4) fees for exemplification and the costs of making copies of any materials where
           the copies are necessarily obtained for use in the case;
       (5) docket fees under §1923
       (6) Compensation of court appointed experts.

I.     FEES OF THE CLERK

       Court fees are taxable under 28 U.S.C. §1920(1). Defendant is seeking the $400.00

removal fee. This case was initiated in Oklahoma district court for Oklahoma County and

then removed by Defendant. This expense is attached to Defendant’s Bill of Costs as

Exhibit 1.




1
 Fed. R. Civ. P. 54 (d)(1).
2
 See Roberts v. Madigan, 921 F. 2d 1047, 1058 (10Th Cir. 1990) cert. denied, 505 U.S.
1218 (1992).
                                            2
           Case 5:19-cv-00718-PRW Document 81 Filed 11/05/20 Page 3 of 4




II.      FEES FOR TRANSCRIPTS NECESSARILY OBTAINED

         Pursuant to §1920(2), fees for transcripts “necessarily obtained for use in the case”

are taxable as costs. These taxable fees include fees for transcripts of depositions as well

as fees for obtaining copies of transcripts of depositions of the prevailing party’s

witnesses. 3 The 10th Circuit has also held that the costs of both a printed transcript and a

video recording of the same deposition may be taxed. 4

         Defendant took the depositions of Plaintiffs and their public adjuster Ian Rupert.

Plaintiffs also deposed Alan Heise, CSAA’s adjuster, and Alana Hare, CSAA’s corporate

representative.     Obtaining a copies of those deposition transcripts were a necessary

expense. The total costs sought for these depositions is $10.30. These expenses are

attached to Defendant’s Bill of Costs as Exhibit 2.

III.     WITNESS FEES

         Defendant paid Plaintiff’s witness Ian Rupert the daily witness fee of $40.00 as well

as mileage in the amount of $11.50 (20 miles at $0.575 per mile). Accordingly, Defendant

is entitled to such witness fees in the amount of $ 51.50. Exhibit 3 to Bill of Costs.

                                        CONCLUSION

         For the reasons set forth above, the costs detailed in Defendant’s Bill of Costs should

be taxed against Plaintiff in their entirety, in the total amount of $ 461.80, plus post-




3
    Ramos v. Lamm, 713 F. 2d 546 (10th Cir. 1983).
4
    See Titlon v. Capital Cities/ABC. Inc., 115 F. 3d 1471 (10th Cir. 1997).
                                                3
        Case 5:19-cv-00718-PRW Document 81 Filed 11/05/20 Page 4 of 4




judgment interest on the amount taxed at the rate provided by law from the date of the

award until paid, pursuant to 28 U.S.C. § 1961.

                                                  Respectfully submitted,


                                                  s/ Gerard F. Pignato
                                                  Gerard F. Pignato, OBA No. 11473
                                                  Matthew C. Kane, OBA No. 19502
                                                  Joshua K. Hefner, OBA No. 30870
                                                  RYAN WHALEY COLDIRON JANTZEN
                                                    PETERS & WEBBER PLLC
                                                  400 North Walnut Avenue
                                                  Oklahoma City, Oklahoma 73104
                                                  Telephone: 405-239-6040
                                                  Facsimile: 405-239-6766
                                                  Email:        jerry@ryanwhaley.com
                                                                mkane@ryanwhaley.com
                                                                jhefner@ryanwhaley.com

                                                  ATTORNEYS FOR DEFENDANT


                            CERTIFICATE OF SERVICE

     I hereby certify that on November 6, 2020, I electronically transmitted the attached
document to:

      Douglas J. Shelton – dshelton@sheltonlawok.com



                                         s/Gerard F. Pignato
                                         For the Firm




                                            4
